Citation Nr: 0304201	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from June 1968 to June 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran's service-connected PTSD, manifested primarily by 
impaired sleep, irritability and impatience; episodes of poor 
impulse control; and isolative behavior, is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107  (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  That law redefined the obligations of the VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final rules implementing the duty to assist 
requirements of the VCAA.  38 C.F.R. § 3.159.  

By virtue of information sent to the veteran in the Statement 
of the Case; the Supplemental Statement of the Case; and an 
October 2001 letter, the veteran and his representative were 
notified of evidence necessary to substantiate the claim of 
entitlement to an increased rating for PTSD.  Indeed, the SOC 
set forth the provisions of 38 U.S.C.A. §§ 5103 and 5103A 
concerning the VA's notice to claimants of required 
information and evidence and VA's duty to assist claimants.  
The SOC informed the veteran of what evidence and information 
VA would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In its October 2001 letter, the RO 
requested that the veteran provide the dates and places of 
all recent treatment for PTSD.  It requested that the veteran 
include treatment from all VA hospitals, military hospitals, 
private hospitals, and private physicians.  The RO also 
requested that the veteran submit treatment reports or 
doctors statements which he had in his possession. 

The RO has received a number of pieces of evidence in support 
of the veteran's claim.  In November 2001, the veteran 
reported that he had not sought any treatment for PTSD, 
noting that he preferred to go fishing to help him ease the 
tension.  He did, however, submit a statement from a co-
worker, dated in November 2001.  He also requested a VA 
examination to evaluate his PTSD.  That request was honored, 
and in December 2001, he underwent a VA psychiatric 
examination.  In November 2002, the veteran had a hearing at 
the RO before a local hearing officer, a transcript of which 
has been associated with the claims folder.  In fact, it 
appears that all evidence necessary for any equitable 
resolution of the veteran's appeal has been obtained and 
associated with the claims folder.  The veteran has not 
identified any outstanding evidence (which has not been 
sought by the VA) which could be used to support the issue of 
entitlement to increased rating for PTSD, and in January 
2003, he requested that his case be forwarded to the Board 
for appellate action.  In so doing, he waived a 60 day 
waiting period for the submission of additional evidence 
and/or argument.  Accordingly, there is no need for further 
development of the evidence in order to comply with the 
requirements of the VCAA.  

II.  The Facts

In November 2001, a fellow employee reported that while on 
the phone in the union office, the veteran was bothered by 
another employee.  The veteran reportedly went into a rage, 
threw the telephone through a window, and stormed out of the 
office.  The reporting employee stated that he had not seen 
the veteran as angry as he was that day.

During the VA psychiatric examination in December 2001, the 
examiner stated that prior to the interview, he had reviewed 
the veteran's claims file.  The veteran had reportedly been 
married for 29 years and lived with his wife and two 
daughters.  It was noted that he was not receiving treatment 
for PTSD and that he took no medication for that disorder.  
He reported difficulty sleeping and noted that he averaged 3 
to 4 hours of sleep a night.  It was also noted that he was 
able to perform activities of self-care.  

The veteran also reported difficulty with interpersonal 
relations.  He stated that he could not stand people and 
described them as stupid and not wanting to listen.  He 
reported two incidents at work, which involved run-ins with 
fellow employees.  The veteran stated that from time to time, 
he took a vacation day from work to get away from the 
problems associated with his PTSD.  He stated that he could 
retire any time but that he had no inclination to leave his 
job.  

The veteran's social relationships were constricted and he 
described altercations with neighbors who did not supervise 
their children and who put glass in the veteran's driveway.  
He also noted marital tension and reported that he had been 
to the Courthouse twice that year to file for divorce.  
Reportedly, a divorce was pending.  He noted that when his 
daughter asked him, he went to church, usually once or twice 
a month.  He stated that he was a member of the Veterans of 
Foreign Wars of the United States and that he attended 
meetings once or twice a month.  He described no periods of 
remission associated with PTSD.  

On further interview, the veteran stated that he had problems 
with hypervigilance and markedly diminished interest in 
significant activities.  He reported that since September 
2000, he completed two company-sponsored training courses.  
He noted no trouble with legal authorities and denied any 
history of suicide attempts.  

On mental status examination, the veteran's thought processes 
and communication were unimpaired, and his eye contact was 
normal.  He did not complain of or show evidence of 
hallucinations or delusional thinking and exhibited no 
inappropriate behavior.  He was not considered a suicide 
risk.  He mentioned some ideas of assaulting others, and it 
was noted that the veteran required considerable self-
restraint to prevent them from happening.  He was oriented to 
time, place, and person; and demonstrated memory functioning 
in the normal range.  His concentration was adequate.  He 
neither described nor exhibited any obsessive or ritualistic 
behavior.  His speech was goal-directed, and his rate and 
flow of speech were within normal limits.  There was no 
loosening of association demonstrated, and the veteran did 
not complain of or demonstrate any evidence of panic.  He 
presented himself as mildly depressed, consistent with his 
PTSD diagnosis.  He described recurrent, intrusive 
recollections of his experiences in Vietnam.  He also 
presented evidence of numbing, disillusionment, and 
demoralization.  

Following the examination, the relevant diagnosis was chronic 
PTSD of mild to moderate severity.  The examiner assigned the 
veteran a GAF of 60.  (GAF stands for global assessment of 
functioning which under the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  The nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. § 4.125, 4.130 (2002).  A 55-60 GAF 
score indicates moderate difficulty in social, occupational, 
or school functioning.  Carpenter v. Brown, 240, 242 (1995).  
A GAF of 50 is defined as 'Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)).

The examiner concluded that the veteran's psychosocial 
functioning and quality of life had been degraded and that no 
disorder, other than PTSD, appeared to account for the 
veteran's psychological maladjustment and his general 
unhappiness with his fellow human beings.  The veteran's 
prognosis for improvement was considered grim, and it was 
noted that he would probably have associated problems for the 
rest of his life.  The examiner stated that despite the 
veteran's unhappiness, his ability to continue working for so 
many years suggested that he was likely to tolerate his 
chronic condition rather than see a radical change.  The 
veteran was considered competent to manage his VA benefits.

During his hearing in November 2002, the veteran testified to 
his increased irritability and impatience with others and 
recounted his history of marital difficulties and disputes at 
work.  He reportedly treated his PTSD by isolating himself 
from others.  He noted that his inability to get along with 
others prevented him from becoming a supervisor.  It was also 
noted that he was estranged from his daughter and that he 
only had two or three friends, all of whom were Vietnam 
veterans.

III.  Analysis

The veteran seeks a rating in excess of 30 percent for his 
service-connected PTSD.  Indeed, his representative maintains 
that a 70 percent rating is warranted for that disorder.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411.  
A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A review of the evidence discloses that the veteran's 
service-connected PTSD is manifested primarily by impaired 
sleep, irritability, and impatience, which leads to 
occasional conflicts with family, neighbors and co-workers.  
He also presents evidence of hypervigilance, diminished 
interest in significant activities; intrusive recollections 
of his Vietnam experiences; emotional numbing; 
disillusionment; demoralization, and mild depression.  In an 
effort to ease his problems, he isolates himself from time to 
time by going fishing.  Despite his problems, he has had no 
trouble with the legal authorities, and the evidence shows 
that his level of impairment is in the mild to moderate 
range.  Indeed, he is well-oriented and demonstrates no 
evidence of a flattened affect; panic attacks more than once 
a week; difficulty in understanding complex commands; 
impaired concentration; impaired memory; or suicidal 
ideation.  Moreover, his conversation and thought processes 
are normal, and there is no evidence of obsessional rituals 
which interfere with routine activities; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  In fact, he is reportedly able to perform the tasks 
associated with daily living.  

Although the veteran states that a divorce is pending, there 
is no evidence that such action has taken place.  Indeed, his 
difficulties notwithstanding, he has maintained a long-term 
marriage and continues to reside with his family.  He also 
goes to church periodically and attends veteran's group 
meetings once or twice a month.  He has also worked for many 
years for the same employer.  Despite his reported trouble in 
the workplace and the fact that he is eligible for 
retirement, he shows no inclination to leave his job.  
Rather, he continues to take courses to maintain his job 
proficiency.  Thus, while he has demonstrated disturbances of 
motivation and mood which at times have led to assaultive 
behavior, the recent evidence overall shows that his PTSD is 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Such 
findings more nearly reflect the criteria for his current 30 
percent evaluation under DC 9411.  Accordingly, an increased 
rating is not warranted at this time.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
PTSD.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1) (2001).  As noted above, there is no evidence 
that he has received any recent treatment for PTSD, let alone 
required frequent periods of hospitalization.  Although he 
reported an incidents in which he became angry at work, the 
record shows that his job performance has been sufficient to 
enable to be employed by the same company for 37 years.  
Indeed, the record shows that the manifestations of his 
service-connected PTSD are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1) (2002). 


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

